Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-4, and 20-28 are pending in this application.  Claims 25-26 are withdrawn.
The examiner notes that claims 1-4, 20-24 have not been rejected with prior art.
Response to Arguments
Applicant’s arguments with respect to claims 1-4, 20-24, and 27-28 have been considered but are moot because the arguments do not apply to the combination of the references being used in the current rejection.
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites a method in which there are two “d” steps listed.  The examiner believes this is a typographical error since the claim limitations are exactly the same and are just .  Appropriate correction is required.
Claim 1, limitation (a) recites said trading partner searches said directory of said adapters of said target businesses for a desired target business third (emphasized).  The examiner believes that the word “third” should have also been removed when applicant’s removed the limitation “stored in said common director at said party interface”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Hoerle (US 2006/0253960, hereinafter Hoerle) and in view of Banerji (US 2007/02398585, hereinafter Banerji).
With respect to claim 27, Hoerle discloses a method for establishing business to business electronic communications between a target business and all of its respective trading partners, wherein electronic communication connection parameters for an adapter for said target business is stored in an interface along with electronic communication connection parameters for all of its respective trading partners compatible with said adapter, the method comprising:
transmitting electronic communications between said target business adapter and all of its trading partners connected to said interface by way of a single connection between said target business and said interface ([0010-0011], Fig.2 first application of a first type interfaces with the adapter for the application to interface with second applications of a second type.  As seen, there is one communication layer and does not change the type of interface for the application).
While Hoerle discloses an adapter to interface a first application of a first type with multiple applications of a second type, Hoerle does not clearly disclose establishing business to business communications.  
In the same field of endeavor, Banerji discloses establishing business to business communications ([0006], [0008], framework for business to business integration.  Hub environment uses interfaces and adapters for integrating with the different businesses/spoke).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Hoerle with .  
	
	
Claims 28 is rejected under 35 U.S.C. 103 as being unpatentable over Hoerle and in view of Banerji and in view of Wargin (US 2010/0082689, hereinafter Wargin).
With respect to claim 28, Hoerle discloses A method for establishing business to business electronic communications between one or more target businesses and their respective trading partners, the method comprising:
providing an interface for electronic data communications between target businesses over said interface, said interface configured such that a target business connected to the interface can communicate with all of its respective trading partners connected to the interface by way of a single connection to the interface ([0010-0011], Fig.2 first application of a first type interfaces with the adapter for the application to interface with second applications of a second type.  [0013] As seen, there is one communication layer and does not change the type of interface for the application); and
While Hoerle discloses an adapter to interface a first application of a first type with multiple applications of a second type, Hoerle does not clearly disclose establishing business to business communications.  
In the same field of endeavor, Banerji discloses establishing business to business communications ([0006], [0008], framework for business to business 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Hoerle with Banerji in order for the applications in Hoerle which shows it is being used in different enterprises to incorporate usage between business applications.  
While Hoerle discloses in [0066] of updating databases which publish the objects directly to adapter or information database for later retrieval by the adapter, Hoerle and Banerji do not clearly disclose providing a searchable directory of said target businesses connected to said interface to enable trading partners to locate target businesses of interest.  
In the same field of endeavor, Wargin discloses providing a searchable directory of said target businesses connected to said interface to enable trading partners to locate target businesses of interest ([0016], [0018], fig. 1 application adapters A, B, etc to talk to the server components.  The component adapters have versioning for the respective applications).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Hoerle and Banerji with Wargin in order for the applications to utilize a relational database management system and implement a common programming interface for receiving requests from the functional adapter.  

	


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HO T SHIU whose telephone number is (571)270-3810.  The examiner can normally be reached on Mon-Fri (9:00am - 5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HO T SHIU/Examiner, Art Unit 2457                                                                                                                                                                                                        
HO T. SHIU
Examiner
Art Unit 2457



/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2457